Citation Nr: 1730366	
Decision Date: 07/31/17    Archive Date: 08/04/17

DOCKET NO.  07-26 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral hands.

2.  Entitlement to service connection for arthritis of the bilateral shoulders.

3.  Entitlement to service connection for a urinary bladder disability, to include prostate cancer.

4.  Entitlement to service connection for arthritis of the right foot, including as due to service-connected residuals of a right great toe fracture.

5.  Entitlement to service connection for arthritis of the left foot, including as due to service-connected residuals of a right great toe fracture.

6.  Entitlement to service connection for arthritis of the toes of the right foot, including as due to service-connected residuals of a right great toe fracture.

7.  Entitlement to service connection for arthritis of the toes of the left foot, including as due to service-connected residuals of a right great toe fracture.

8.  Entitlement to service connection for arthritis of the bilateral arms.

9.  Entitlement to service connection for arthritis of the cervical, thoracic, and lumbar spine.

10.  Entitlement to an initial compensable rating for residuals of a right great toe fracture.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from May 1959 to June 1963.

This case has a long procedural history.  It comes before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied, in pertinent part, the Veteran's claims of service connection for a urinary bladder disability, to include prostate cancer (which was characterized as urinary bladder condition), arthritis of the bilateral hands, arthritis of the bilateral arms, arthritis of the bilateral shoulders, and for arthritis of the cervical, thoracic, and lumbar spine (all of which was characterized as a single service connection claim for arthritis, both hands, both arms including elbows, both shoulders, and the cervical, thoracic, and lumbosacral spines).  The Veteran disagreed with this decision in March 2005.  He perfected a timely appeal in August 2007.

This matter next is on appeal from a September 2005 rating decision in which the RO denied, in pertinent part, the Veteran's claims of service connection for arthritis of the right foot, arthritis of the left foot, arthritis of the toes of the right foot (which was characterized as arthritis, toes, 1st to 5th digits, right foot), and for arthritis of the toes of the left foot (which was characterized as arthritis, toes, 1st to 5th digits, left foot).  The Veteran disagreed with this decision later in September 2005.  He perfected a timely appeal in June 2009.  A Travel Board hearing was held in October 2009 before a Veterans Law Judge who subsequently retired from the Board.  The Veteran declined another Board hearing before a different Veterans Law Judge in July 2017 correspondence.

In March 2011, the Board granted a claim of service connection for residuals of a right great toe fracture and remanded the other currently appealed claims to the Agency of Original Jurisdiction (AOJ) for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to determine whether the Veteran was exposed to herbicides while on active service.  The AOJ documented its efforts in an October 2011 memorandum.  The Board also directed that the AOJ schedule the Veteran for appropriate examinations to determine the nature and etiology of his claimed arthritis in multiple joints.  The requested examinations occurred in November 2011.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Dyment v. West, 13 Vet. App. 141 (1999) (holding that another remand is not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This matter next is on appeal from an August 2011 rating decision in which the RO implemented the Board's March 2011 decision granting service connection for residuals of a right great toe fracture and assigned a zero percent (non-compensable) rating effective March 23, 2005.  The Veteran disagreed with this decision in October 2011, seeking an initial compensable rating for his service-connected residuals of a right great toe fracture.  He perfected a timely appeal in May 2016.

In January 2013, the Board again remanded the currently appealed claims to the AOJ for additional development.  A review of the claims file shows that there has been substantial compliance with the Board's remand directives.  The Board directed that the AOJ attempt to obtain updated treatment records for the Veteran.  The AOJ documented its subsequent efforts to attempt to obtain these records.  The Board next directed that the AOJ attempt further development of the Veteran's claimed in-service herbicide exposure.  The AOJ subsequently documented these efforts in the claims file.  The Board finally directed that the AOJ issue a Statement of the Case (SOC) to the Veteran on the issue of entitlement to an initial compensable rating for residuals of a right great toe fracture.  As noted above, the Veteran subsequently perfected a timely appeal on this claim.  Id.

It is noted that the Veteran (who is an attorney and is representing himself), in support of his claims, has submitted a very large amount of duplicative evidence.  This includes copies of records already in the claims folder (service treatment records, VA treatment records and examination reports, and procedural documents related to his claims) that had been sent to him by VA; multiple Board decisions dating back some 20 years; and hundreds of pages of prior decisions issued by the Court of Appeals for Veterans Claims (CAVC) that are not relevant to his appeal.  Many, if not most, of these duplicates are misdated and have not been marked as duplicative or irrelevant.  The sheer volume of duplicate and irrelevant evidence frustrates efficient judicial review of the Veteran's claims file.  Repeated submissions does not increase the probative or evidentiary value of the evidence; it merely serves to delay the Board's consideration of the Veteran's appeal.  In future, the AOJ will be required by the REMAND below to return any duplicative evidence submitted by the Veteran to him before scanning it into VBMS.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

Unfortunately, as is explained below, the issues of entitlement to service connection for a urinary bladder disability, to include prostate cancer, for arthritis of the right foot, arthritis of the left foot, arthritis of the toes of the right foot, arthritis of the toes of the left foot, arthritis of the bilateral arms, and for arthritis of the cervical, thoracic, and lumbar spine, and entitlement to an initial compensable rating for residuals of a right great toe fracture are addressed in the REMAND portion of the decision below and are REMANDED again to the AOJ.  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The record evidence shows that the Veteran's current osteoarthritis of the bilateral hands and osteoarthritis of the bilateral shoulders are not related to active service.


CONCLUSIONS OF LAW

1.  Arthritis of the bilateral hands was not incurred in or aggravated by active service nor may it be so presumed.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).  

2.  Arthritis of the bilateral shoulders was not incurred in or aggravated by active service nor may it be so presumed.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

The Veteran in this case has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S. Oct. 3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Board has conducted an exhaustive review of all of the evidence in the Veteran's claims file, to include his multiple duplicative evidentiary submissions.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail (particularly when so much of the "evidence" submitted by the Veteran is duplicative or otherwise irrelevant to the currently appealed claims, as in this case).  Rather, the Board's analysis below focuses specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to these claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claims of service connection for arthritis of the bilateral hands and for arthritis of the bilateral shoulders.  As noted elsewhere, the Veteran repeatedly submitted an almost overwhelming amount of duplicative evidence in support of his appeal.  To the extent that an argument can be discerned from these multiple duplicative evidentiary submissions, it appears that the Veteran contends that he incurred arthritis of the bilateral hands and arthritis of the bilateral shoulders during active service or, alternatively, each of these current disabilities is related to active service.  The record evidence does not support the Veteran's assertions regarding an etiological link between any current arthritis of the bilateral hands or arthritis of the bilateral shoulders and active service.  For example, the Veteran's service treatment records show that, at his enlistment physical examination in April 1959, prior to his entry on active service in May 1959, he denied all relevant pre-service medical history and clinical evaluation of his upper extremities was normal.  The Veteran's clinical evaluation and medical history were unchanged on periodic physical examination in August 1960.  

On outpatient treatment in December 1962, the Veteran complained of being hit in his hands while doing karate.  Arthritis was noted in his metacarpophalangeal (MCP) and proximal interphalangeal (PIP) joints.  He also was unable to perform "fine movements."  

Clinical evaluation of the Veteran's upper extremities was completely normal at his separation physical examination in March 1963, prior to his separation from active service in June 1963.  The Board notes that the absence of contemporaneous records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").

The post-service evidence also does not support granting the Veteran's claims of service connection for arthritis of the bilateral hands or for arthritis of the bilateral shoulders.  Despite the Veteran's repeated lay assertions to the contrary, the record evidence does not show that either of these disabilities is related to active service or any incident of service.  For example, private x-rays of the Veteran's hands taken in July 2004 showed mild degenerative arthritic changes and no acute fractures or dislocations in each hand.  X-rays of the right shoulder showed minimal degenerative changes in the acromioclavicular (AC) joint.  X-rays of the left shoulder showed mild degenerative changes in the AC and shoulder joints.

A private magnetic resonance imaging (MRI) scan of the Veteran's left hand taken in July 2005 showed degenerative changes and mild to moderate osteoarthritis at the distal and middle interphalangeal joints.

On VA joints examination in August 2008, the Veteran's complaints included bilateral hand arthritis, pain, stiffness, and tenderness.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination showed tenderness and pain at rest in all fingers of both hands.  The Veteran was "able to make a strong grip and a tight fist" and there was no limitation of motion in any of his individual fingers.  X-rays of both hands were normal.  The diagnoses included arthritis of the hands.

Private x-rays of the Veteran's left hand taken in December 2008 showed mild degenerative arthritic changes in the interphalangeal joints.  X-rays of the right hand were normal.

A private MRI of the right hand taken in October 2009 showed mild degenerative changes in the PIP joint and dorsal interphalangeal (DIP) joint which were considered "similar" to the July 2005 MRI scan.  X-rays of the right hand showed mild osteoarthritic changes.  VA x-rays of the Veteran's bilateral hands taken in October 2009 also showed mild osteoarthritis.

Private x-rays of the Veteran's right hand taken in July 2010 showed persistent mild degenerative changes in the DIP joint, trapezius, first metacarpal junction, and in the interphalangeal region of the thumb.

On VA hand and finger conditions Disability Benefits Questionnaire (DBQ) in November 2011, the Veteran complained that his hands were "deformed."  He experienced flare-ups of hand pain 2-5 times per year and reported difficulty in fine motor movements.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  Physical examination of the hands showed no painful limitation of motion for any fingers or thumbs, 4/5 hand grip bilaterally, and Heberden's nodes which are seen in osteoarthritis.  X-rays of the hands showed bilateral degenerative or traumatic arthritis in multiple joints of the same hands.  The Veteran had a weakened ability to maintain forefinger-to-thumb contact on the right hand.  The VA examiner opined that it was less likely than not that the Veteran's osteoarthritis of the bilateral hands was related to active service.  The rationale for this opinion was that, although the Veteran's service treatment records showed an in-service complaint for arthritis, the VA examiner found it highly doubtful that the Veteran would have experienced osteoarthritis when he was 21 years old in 1962.  The rationale also was that the Veteran did not have osteoarthritis at the time of his in-service complaint in 1962 because osteoarthritis is a chronic condition.  The rationale further was that, if arthritis were present in a patient in his early 20s, "it is almost NEVER caused by chronic osteoarthritis.  It is invariably always an acute arthritis."  The VA examiner finally stated in his rationale that, in the unlikely event that the Veteran experienced osteoarthritis in his 20s, it would be markedly severe at this examination and October 2009 x-rays showed only mild osteoarthritis.  The diagnosis was osteoarthritis of the bilateral hands.

On VA shoulder and arm conditions DBQ in November 2011, the Veteran's complaints included bilateral shoulder pain and flare-ups, right shoulder more than left shoulder.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported a history of right shoulder mechanical symptoms.  Physical examination of the shoulders showed less movement than normal, weakened movement, pain on movement, 5/5 muscle strength on bilateral shoulder abduction, 4/5 muscle strength on bilateral shoulder forward flexion, positive lift-off subscapularis test bilaterally, and positive cross-body adduction test.  X-rays of the left shoulder showed degenerative or traumatic arthritis.  The Veteran was unable to abduct or flex his bilateral shoulders fully.  The VA examiner opined that it was less likely than not that the Veteran's bilateral osteoarthritis of the shoulders was related to active service.  The rationale for this opinion was that osteoarthritis almost never occurs in patients aged 21 when the Veteran allegedly experienced osteoarthritis in his shoulders while on active service.  The rationale also was that there was no evidence that the Veteran experienced a chronic bilateral shoulder condition while on active service.  The diagnoses included osteoarthritis of the bilateral shoulders.

The Veteran has contended strenuously in multiple duplicative lay assertions submitted in support of his appeal that he incurred arthritis of the bilateral hands and the bilateral shoulders while on active service.  Despite these repeated assertions to the contrary, the record evidence does not show that either his current osteoarthritis of the bilateral arms or bilateral shoulders is related to active service or any incident of service.  The November 2011 VA examiner specifically found no etiological relationship between either of these current disabilities and active service.  These opinions were fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Again, despite his repeated duplicative assertions to the contrary, the Veteran has not identified or submitted any evidence demonstrating his entitlement to service connection for arthritis of the bilateral hands or for arthritis of the bilateral shoulders.  In summary, the Board finds that service connection for arthritis of the bilateral hands and for arthritis of the bilateral shoulders is not warranted.

The Board finally finds that service connection for arthritis of the bilateral hands and for arthritis of the bilateral shoulders is not warranted on a presumptive basis. See generally 38 C.F.R. §§ 3.307, 3.309.  The Board acknowledges the in-service notation in December 1962 of arthritis in the MCP and PIP joints of the hands; however, as the VA examiner noted in November 2011, it is not clear from a review of this record whether this was a diagnosis or merely recorded a complaint from the Veteran.  In any event, and as the VA examiner also noted in November 2011, there is no indication that the Veteran experienced any chronic disability due to arthritis in the bilateral hands or bilateral shoulders during active service or within the first post-service year (i.e., by June 1964) such that service connection is warranted for either of these disabilities on a presumptive basis as a chronic disease.  Id.  Thus, the Board finds that service connection for arthritis of the bilateral hands and for arthritis of the bilateral shoulders is not warranted on a presumptive basis.


ORDER

Entitlement to service connection for arthritis of the bilateral hands is denied.

Entitlement to service connection for arthritis of the bilateral shoulders is denied.


REMAND

To the extent that an argument can be discerned from the multiple duplicative evidentiary submissions in this appeal, it appears that the Veteran contends that he incurred a urinary bladder disability, to include prostate cancer, arthritis of the right foot, arthritis of the left foot, arthritis of the toes of the right foot, arthritis of the toes of the left foot, arthritis of the bilateral arms, and arthritis of the cervical, thoracic, and lumbar spine during active service.  He appears to contend alternatively that he was exposed to an herbicide agent while in transit to Japan or while on Guam during active service which caused or contributed to his urinary bladder disability.  It also appears that the Veteran contends that his service-connected residuals of a right great toe fracture are more disabling than currently evaluated.  Having reviewed the voluminous record evidence in this appeal, and although the Board is reluctant to contribute to "the hamster-wheel reputation of Veterans law" by remanding this appeal again, additional development is required before the underlying claims can be adjudicated on the merits.  Cf. Coburn v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., dissenting) (finding that repeated remands "perpetuate the hamster-wheel reputation of Veterans law").

The Board notes initially that judicial review is frustrated in this appeal by the Veteran's repeated submission of duplicative evidence in support of his appeal.  As noted in the Introduction, the Veteran must stop submitting duplicate evidence.  On remand, the AOJ is required to mark all of the duplicative evidence currently of record as having "No Evidentiary Value" in the Veteran's VBMS eFolder.  Because it is likely that the Veteran will continue to submit duplicative evidence in support of his remanded appeal, the Board also notes that the AOJ is required to return any duplicative evidence received from the Veteran in response to this REMAND prior to sending it to the scanning contractor for scanning and uploading in to VBMS.

With respect to the Veteran's service connection claims for a urinary bladder disability, to include prostate cancer, and for arthritis of the bilateral arms, the Board notes that, although the Veteran has current diagnoses of both of these claimed disabilities, to date, he has not been provided with a VA examination to determine the nature and etiology of either of them.  The Board also notes that, pursuant to its prior remands and consistent with VA procedure, the AOJ has confirmed with the Department of Defense (DoD), the U.S. Marine Corps Archives (not the Joint Services Records Research Center (JSRRC) which does not maintain Marine Corps records for this purpose), and the National Archives and Records Administration that the Veteran was not exposed to an herbicide agent at any time during active service.  The AOJ documented this information fully in the Veteran's claims file.  The Board next notes that VA's duty to assist includes providing an examination where necessary.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examinations to determine the nature and etiology of any urinary bladder disability, to include prostate cancer, and any arthritis of the bilateral arms.

With respect to the Veteran's service connection claims for arthritis of the right foot, arthritis of the left foot, arthritis of the toes of the right foot, arthritis of the toes of the left foot, and for arthritis of the cervical, thoracic, and lumbar spine, the Board notes that he was examined for each of these disabilities in November 2011.  Although the November 2011 VA examiner provided appropriate opinions concerning the contended etiological relationship between each of these claimed disabilities and the Veteran's service-connected residuals of a right great toe fracture, he did not address whether any of these claimed disabilities are related to active service on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  Thus, the Board finds that, on remand, these examination reports should be returned to the VA examiner who completed them in November 2011 or to another appropriate clinician for addendum opinions addressing whether the Veteran's arthritis of the right foot, arthritis of the left foot, arthritis of the toes of the right foot, arthritis of the toes of the left foot, or arthritis of the cervical, thoracic, and lumbar spine are related directly to active service.  Id.

With respect to the Veteran's higher initial rating claim for residuals of a right great toe fracture, the Board notes that, following its January 2013 remand, the Court issued a decision in Correia mandating new requirements for VA examinations of musculoskeletal disabilities (including disabilities of the right great toe, as in this case) in order to satisfy judicial review in increased rating claims.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Court held in Correia that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Id.; see also 38 C.F.R. § 4.59.  A review of the record evidence shows that the Veteran's most recent VA examination for the right great toe in November 2011 did not comply with Correia.  For example, there is no indication in the November 2011 VA foot conditions DBQ whether the right great toe range of motion obtained at that examination is active or passive or in weight-bearing or non-weight-bearing.  Accordingly, the Board finds that, on remand, the Veteran should be scheduled for updated VA examination to determine the current nature and severity of his service-connected residuals of a right great toe fracture.  See also Southall-Norman v. McDonald, 28 Vet. App. 346 (2016) (finding 38 C.F.R. § 4.59 not limited to diagnostic codes involving range of motion and extending Correia to disabilities involving painful joint or periarticular pathology).

The AOJ also should attempt to obtain the Veteran's updated treatment records.  The Veteran again is advised to stop submitting multiple duplicate copies of the same records repeatedly in support of his appeal as such records will no longer be accepted by VA and will be returned to him.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA and private treatment records which have not been obtained already.  Advise the Veteran not to resubmit any records previously submitted to VA.  Return any duplicate records submitted in response to this REMAND to the Veteran.

2.  Mark all duplicative evidence as having "No Evidentiary Value" in the Veteran's VBMS eFolder.  If any duplicative evidence currently is in the physical possession of the AOJ, then return it to the Veteran and advise him not to resubmit it again.

3.  Schedule the Veteran for examination to determine the nature and etiology of any urinary bladder disability, to include prostate cancer.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any urinary bladder disability, to include prostate cancer, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

The examiner is advised that the Veteran was not exposed to an herbicide agent at any time during active service.

4.  Schedule the Veteran for examination to determine the nature and etiology of any arthritis of the bilateral arms.  The claims file should be provided for review.

The examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that arthritis of the bilateral arms, if diagnosed, is related to active service or any incident of service.  A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

5.  Return the November 30, 2011, VA back (thoracolumbar spine) conditions DBQ, VA foot conditions DBQ, and VA neck (cervical spine) conditions DBQ to the examiner who completed these reports for addendum opinions.  If this examiner is not available, then please forward the claims file and a copy of this REMAND to another appropriate clinician for his or her review and addendum opinions.

In an addendum to the November 30, 2011, VA back (thoracolumbar spine) conditions DBQ, the examiner or another appropriate clinician is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's low back strain is related to active service or any incident of service.  

In an addendum to the November 30, 2011, VA foot conditions DBQ, the examiner or another appropriate clinician is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hammertoes, hallux valgus, or hallux rigidus is related to active service or any incident of service.  The examiner or another appropriate clinician also is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's arthritis of the bilateral feet is related to active service or any incident of service.  The examiner or another appropriate clinician finally is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's arthritis of the toes of the bilateral feet is related to active service or any incident of service.  A separate etiology opinion should be provided for each of the Veteran's currently diagnosed foot disabilities.

In an addendum to the November 30, 2011, VA neck (cervical spine) conditions DBQ, the examiner or another appropriate clinician is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's osteoarthritis of the cervical spine is related to active service or any incident of service.  

A rationale should be provided for any opinions expressed.  If any requested opinion(s) cannot be provided without resorting to speculation, then the examiner should explain why this is so.

6.  Schedule the Veteran for an updated examination to determine the current nature and severity of his service-connected residuals of a right great toe fracture.  In order to comply with the Court's decision in Correia, the examiner must test and record the range of motion for BOTH great toes in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, then he or she should clearly explain why that is so.

7.  Review the Veteran's claims file to ensure that all development requested in this REMAND has been completed, to the extent possible.  If not, please take appropriate corrective action, to include returning any duplicative evidence submitted in support of this appeal to the Veteran.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  Readjudicate the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


